DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claims 1, 7, and 13, all prior art fail to teach or suggest, alone or in combination, the recited system, agent trainee system, and method. However, claims 1-20 are currently rejected under a nonstatutory double patenting rejection.  A response is respectfully requested of Applicant.









Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,282,405.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,282,405 recites “A system to train a customer service agent trainee user, the system comprising: a user interface configured to interact with a customer service agent trainee user and operating to receive a set of annotated media and to receive a set of user responses to a set of training interactions; a data storage device having a non-transitory computer-readable storage medium, the data storage device storing a set of benchmark training data comprising a set of exemplar user training interactions associated with a particular user interaction performance measurement; and a computer processor having an emulator module comprising a dialogue engine and a measurement module, and having a discovery module comprising an evaluation engine, the computer processor having machine-executable instructions operating to: generate a first training interaction-between the customer service agent trainee and a simulated customers; receive a first set of user responses to the first training interaction; measure a user interaction performance measurement of the user associated with the first training interaction; select, based at least on the user interaction performance measurement, an exemplar user training interaction associated with the user interaction performance measurement; and present the exemplar user training interaction to the customer service agent trainee on the user interface,” and claim 1 of the present application recites “A system to train an agent trainee user, the system comprising: a user interface configured to interact with an agent trainee user and operating to receive a set of annotated media and to receive a set of agent trainee user responses to a set of training interactions; a data storage device having a non-transitory computer-readable storage medium, the data storage device storing a set of benchmark training data comprising a set of exemplar user training interactions associated with a particular user interaction performance measurement; and a computer processor having machine-executable instructions operating to: generate a first training interaction between the agent trainee and a simulated customer; receive a first set of agent trainee user responses to the first training interaction; measure an agent trainee user interaction performance measurement of the agent trainee user associated with the first training interaction; select, based at least on the agent trainee user interaction performance measurement, an exemplar user training interaction associated with the agent trainee user interaction performance measurement; and present the exemplar user training interaction to the agent trainee user on the user interface.”

Claims 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,282,405.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 11,282,405 recites “A customer service agent trainee system comprising: a trainee user interface operating to receive, from a trainee user, a set of trainee user responses to a set of trainee interactions; a data storage device comprising a non-transitory computer-readable storage medium, the data storage device storing a set of exemplar trainee interactions associated with a set of trainee interaction performance measurements; a computer processor comprising a logic engine having machine-executable instructions operating to: receive a set of media inputs comprising a voice input; convert the voice input to a text input; annotate the set of media inputs to create a set of annotated media inputs; generate a trainee first interaction associated with the set of annotated media inputs; present the trainee first interaction to the trainee user on the trainee user interface; receive a first set of trainee user responses to the trainee first interaction; measure a trainee first interaction performance measurement; search the set of exemplar trainee interactions based on the trainee first interaction performance measurement to identify a first exemplar trainee interaction; and present the first exemplar trainee interaction to the trainee user on the trainee user interface,” and claim 7 of the present application recites “An agent trainee system comprising: a trainee user interface operating to receive, from a trainee user, a set of trainee user responses to a set of trainee interactions; a data storage device comprising a non-transitory computer-readable storage medium, the data storage device storing a set of exemplar trainee interactions associated with a set of trainee interaction performance measurements; a computer processor comprising a logic engine having machine-executable instructions operating to: receive a set of media inputs; generate a trainee first interaction associated with the set of media inputs; present the trainee first interaction to the trainee user on the trainee user interface; receive a first set of trainee user responses to the trainee first interaction; measure a trainee first interaction performance measurement; search the set of exemplar trainee interactions based on the trainee first interaction performance measurement to identify a first exemplar trainee interaction; and present the first exemplar trainee interaction to the trainee user on the trainee user interface.”

Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,282,405.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 11,282,405 recites “A method of training a customer service agent trainee, comprising: providing a customer service agent trainee system comprising: a trainee user interface operating to receive, from a trainee user, a set of trainee user responses to a set of trainee interactions; a data storage device comprising a non-transitory computer-readable storage medium, the data storage device storing a set of exemplar trainee interactions associated with a set of trainee interaction performance measurements; and a computer processor comprising a logic engine, the logic engine operating to: receive a set of media inputs comprising a voice input; convert the voice input to a text input; annotate the set of media inputs to create a set of annotated media inputs; generate a trainee first interaction associated with the set of annotated media inputs; present the trainee first interaction to the trainee user on the trainee user interface; receive a first set of trainee user responses to the trainee first interaction; measure a trainee first interaction performance measurement; search the set of exemplar trainee interactions based on the trainee first interaction performance measurement to identify a first exemplar trainee interaction; and present the first exemplar trainee interaction to the trainee user on the trainee user interface,” and claim 13 of the present application recites “A method of training an agent trainee, comprising: providing an agent trainee system comprising: a trainee user interface operating to receive, from a trainee user, a set of trainee user responses to a set of trainee interactions; a data storage device comprising a non-transitory computer-readable storage medium, the data storage device storing a set of exemplar trainee interactions associated with a set of trainee interaction performance measurements; and a computer processor comprising a logic engine, the logic engine operating to: receive a set of media inputs; generate a trainee first interaction associated with the set of media inputs; present the trainee first interaction to the trainee user on the trainee user interface; receive a first set of trainee user responses to the trainee first interaction; measure a trainee first interaction performance measurement; search the set of exemplar trainee interactions based on the trainee first interaction performance measurement to identify a first exemplar trainee interaction; and present the first exemplar trainee interaction to the trainee user on the trainee user interface.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tolksdorf et al. (US Patent Application, Pub. No.: US 2016/0189164 A1) teach a system and method for managing customer interactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652